Name: Commission Regulation (EEC) No 3038/80 of 25 November 1980 amending Regulation (EEC) No 2971/80 introducing a countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 80 Official Journal of the European Communities No L 319 /5 COMMISSION REGULATION (EEC) No 3038/80 of 25 November 1980 amending Regulation (EEC) No 2971 /80 introducing a countervailing charge on tomatoes originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2971 /80 (3 ) introduced a countervailing charge on tomatoes originating in Romania ; Whereas Article 26 ( 1 ) if Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of tomatoes originating in Romania must be amended, HAS ADOPTED THIS REGULATION : Article 1 The amount '2.78 ECU' appearing in Article 1 of Regulation (EEC) No 2971 /80 is replaced by the amount '4.28 ECU'. Article 2 This Regulation shall enter into force on 26 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 140, 5 . 6 . 1980 , p. 24. (&gt;) OJ No L 307, 18 . 11 . 1980, p. 18 .